DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 4/17/20.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claim 13 is objected to because of the following informality: On line 2, “cap substrates” lacks antecedent basis. It appears that this should read cap substrate.  Appropriate correction is required.
                                      Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1, 2, 10, 11, 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) ] as being anticipated by Filiz et al. (2016/0103545, hereinafter Filiz). 	Regarding claim 1, Filiz discloses an apparatus comprising a sensor substrate 520 (See Fig. 5F) configured to receive an applied force, wherein the sensor substrate comprises a top surface and a bottom surface opposite thereto, a sensing element 522 arranged on the bottom surface of the sensor substrate, wherein the sensing element is configured to convert a strain on the bottom surface of the sensor substrate to an electrical signal that is proportional to the strain, and a compensation layer 502 arranged on the top surface of the sensor substrate, wherein the compensation layer has a thermal coefficient of expansion that is different than a thermal coefficient of expansion of the sensor substrate (See Pg. 7, Para. 0076, Pg. 8, Para. 0089 and Pg. 9, Paras. 0090 – 0095).  
 	Regarding claim 2, the thermal coefficient of expansion of a compensation layer 202 is less than the thermal coefficient of expansion of a sensor substrate 210, 220 (See Pg. 6, Para. 0073 and Pg. 7, Paral 0076).   	Regarding claim 10, the MEMS force sensor is configured to for use as strain gauge (See Pg. 3, Para. 0042). 
 	Regarding claim 13, a cap substrate 510 is provided, wherein the sensor 522 and cap substrate are bonded together forming a sealed cavity there between (See Fig. 5F).  
 	Regarding claim 18, the compensation layer 502 is formed of resin (See Pg. 8, Para. 0089).  
 	Regarding claim 19, a plurality of sensing elements 522 are arranged on the bottom surface of the sensor substrate 520 (See Fig. 5F).  
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Filiz in view of Ike et al. (2009/0078040 – See IDS dated 4/17/20, hereinafter Ike).
 	Regarding claim 3, Filiz discloses an apparatus comprising a sensor substrate 520 (See Fig. 5F) configured to receive an applied force, wherein the sensor substrate comprises a top surface and a bottom surface opposite thereto, a sensing element 522 arranged on the bottom surface of the sensor substrate, wherein the sensing element is configured to convert a strain on the bottom surface of the sensor substrate to an electrical signal that is proportional to the strain, and a compensation layer 502 arranged on the top surface of the sensor substrate, wherein the compensation layer has a thermal coefficient of expansion that is different than a thermal coefficient of expansion of the sensor substrate (See Pg. 7, Para. 0076, Pg. 8, Para. 0089 and Pg. 9, Paras. 0090 – 0095).  
 	Filiz fails to disclose that the thermal coefficient of expansion of the compensation layer is greater than the thermal coefficient of expansion of the sensor substrate.   	However, Ike discloses a method and apparatus comprising a compensation layer 114 having a greater thermal coefficient of expansion than a substrate 112 (See Pg. 5, Para. 0076). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Filiz according to the teachings of Ike for the purpose of, advantageously providing an improved 
 	Regarding claim 4, Filiz fails to disclose that the thermal coefficient of expansion of the compensation layer is within the same order of magnitude of a thermal coefficient of expansion of a package substrate. 	However, in Ike, the thermal coefficient of expansion of the compensation layer is within the same order of magnitude of a thermal coefficient of expansion of a package substrate (See Pg. 5, Para. 0075). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Filiz according to the teachings of Ike for the purpose of, advantageously providing an improved sensor since this type of sensor has a high detection accuracy and improved fabrication (See Ike, Pg. 2, Paras. 0017 – 0018).
 	Regarding claim 5, Filiz fails to disclose that a thickness of the compensation layer minimizes TCO.   	However, in Ike, the compensation layer 115 is formed with a desired thickness which affects the TCO (See Pg. 5, Paras. 0074 – 0076).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Filiz according to the teachings of Ike for the purpose of, advantageously providing an improved 
 	Regarding claim 6, Filiz fails to disclose that a stiffness of the compensation layer minimizes TCO.   	However, in Ike, the compensation layer 115 is formed with a desired stiffness or rigidity which affects the TCO (See Pg. 5, Paras. 0074 – 0076).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Filiz according to the teachings of Ike for the purpose of, advantageously providing an improved sensor since this type of sensor has a high detection accuracy and improved fabrication (See Ike, Pg. 2, Paras. 0017 – 0018).
 	Regarding claim 7, Filiz fails to disclose that the thermal coefficient of expansion of the compensation layer minimizes TCO.   	However, the compensation layer 115 is formed with a desired thickness which affects the TCO (See Pg. 5, Paras. 0074 – 0076).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Filiz according to the teachings of Ike for the purpose of, advantageously providing an improved sensor since this type of sensor has a high detection accuracy and improved fabrication (See Ike, Pg. 2, Paras. 0017 – 0018).


 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Filiz according to the teachings of Ike for the purpose of, advantageously providing an improved sensor since this type of sensor has a high detection accuracy and improved fabrication (See Ike, Pg. 2, Paras. 0017 – 0018).
9. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Filiz and Ike, as applied to claim 1 above, and further in view of Chiou (8,833,172). 	Regarding claim 9, Filiz and Ike fail to disclose that TCO is minimized at a value of about zero.   	However, Chiou discloses an apparatus comprising a TCO that is minimized to zero based on the thermal coefficient of expansion (See Fig. 7, Col. 6, lines 11 – 57).                                       
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Filiz and Ike according to the teachings of Chiou for the purpose of, advantageously providing an improved sensor since this type of sensor does not have a glass pedestal and has low TCO noise (See Chiou, Col. 3, lines 32 – 36)..
 	                                       Allowable Subject Matter
11. 	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.12.  	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the sensing element is piezoresistive and piezoelectric elements” (referring to claim 12) in combination with the other limitations presented in claim 1.  
                                                          Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Miller et al. (8,220,330) disclose a vertically integrated mems sensor device with multi-stimulus sensing. 	
14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/29/21